IN THE SUPREME COURT OF THE STATE OF DELAWARE

ANTONIO SERPA,                              §
                                            §   No. 286, 2020
      Defendant Below,                      §
      Appellant,                            §   Court Below—Superior Court
                                            §   of the State of Delaware
      v.                                    §
                                            §   Cr. ID No. 1106001209 (S)
STATE OF DELAWARE,                          §
                                            §
      Plaintiff Below,                      §
      Appellee.                             §

                          Submitted: October 20, 2020
                          Decided: November 19, 2020

                                      ORDER

      It appears to the Court that, on October 6, 2020, the Chief Deputy Clerk issued

a notice, by certified mail, directing the appellant, Antonio Serpa, to show cause why

this appeal should not be dismissed for his failure to pay the Supreme Court filing

fee or to file a motion to proceed in forma pauperis. Serpa received the notice to

show cause on October 9, 2020, making a timely response due by October 19, 2020.

To date, Serpa has not paid the Supreme Court filing fee, filed a motion to proceed

in forma pauperis, or responded to the notice to show cause. Dismissal of this action

is therefore deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                       BY THE COURT:

                                       /s/ James T. Vaughn, Jr.
                                       Justice